DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.  	This Office Action is responsive to the amendment filed on 02/22/2022 and the supplemental amendment filed on 03/04/2022. As directed by the amendment: claim 1 has been amended, claims 4-8 and 15-26 have been canceled, and claim 28-37 have been added. Thus, claims 1-3, 9-14 and  27-37 are currently pending in this application.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

4.	Claims 28-29 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claims 28 and 29 do not add any features/elements to the scope of the claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claims 1, 11 and 28-29 are rejected 35 U.S.C. 103 as being unpatentable over Solorzano (Patent No.: US 4,642,128 A) in view of Lee (Patent No.: US 7,465,156 B2), 
as evidenced by Robertson et al. (hereinafter “Robertson”) (Patent no.: US 4,701,193), and further in view of Davie et al. (hereinafter “Davie”) (Pub. No.: US 2019/0001029 A1).
Regarding claims 1, 11 and 28-29, Solorzano discloses a smoke evacuation assembly (evacuation system 10, see column 2 lines 47-62) comprising: 
a filter (filter 40, including a filter collar 70 and filter duct 72, see column 2 lines 62-68 and column 3 lines 19-25); 
a pump (vacuum pump 52, as discussed in column 3 lines 7-18); 
a motor (vacuum motor 56, as presented in column 3 lines 10-18) engaging the pump (the vacuum  pump 52 is inherently engaging the vacuum motor 56, as seen in annotated Figure 1); 
a first housing (casing 12, as discussed in column 2 lines 50-62) at least partially surrounding the filter (as shown in annotated Figure 1, the casing 12 is clearly surrounding  the filter collar 70 and filter duct 72) and encapsulating the pump ( the casing 12 is undoubtedly encapsulating the vacuum pump 52 and motor 56, as best seen in annotated Figure 1) and the motor such that the pump and motor are surrounded on all sides by walls of the first housing (see annotated Figure 1).
Particularly, Solorzano discloses the evacuator system 10 that is being housed in a casing 12 having a top surface 14 on which a handle 16 and a control panel 18 are mounted. Solorzano, in column 2 lines 47-62, teaches: Control panel 18 has a warning light 20 to indicate a clogged filter condition and a control knob 22 for controlling the amount of suction provided by the apparatus. Casing 12 also includes a front surface 24, back surface 26 and sides 28 and 30. In the preferred embodiment, top 14, front 24, back 26 and sides 28 and 30 are all integrally formed of a high strength light-weight plastic material. A separate bottom panel 32 is removably affixed to casing 12 to provide an enclosure within casing 12. Wheels 34 are supported on bottom panel 32 for portability, and counterweights 36 are used to balance the unit. 

    PNG
    media_image1.png
    262
    628
    media_image1.png
    Greyscale

Further, as seen in annotated Figure 2, Solorzano evidently illustrates as how the vacuum pump 52 and motor 56 being housed inside the shell or cover or pump-motor housing. The Examiner therefore must assert that the pump-motor housing being configured as a second housing H2 which is encapsulating the motor 56 and the pump 52 therein such that the motor and pump are surrounded on all sides by walls of the pump-motor housing, as otherwise the system would not normally operate, and that Applicant has recited no structure which makes this interpretation unreasonable. 
Clearly, Solorzano, disclosing this cover or shell or pump-motor housing, specifically teaches the second housing H2, which, as depicted in annotated Figure 1, is being encapsulated within the first housing H1 such that the second housing H2 is surrounded on all sides by the walls of the first housing H1. Further, as best seen immediately below, Solorzano evidently illustrates as how the shell/ cover/pump-motor housing, which is designated as the second housing H2, is indeed encapsulating the motor 56 and the pump 52 therein such that the motor 56 and pump 52 are surrounded on all sides by walls of the second housing H2, as instantly claimed.

    PNG
    media_image2.png
    526
    829
    media_image2.png
    Greyscale

Specifically, Solorzano’s system utilizes relationships existing between an ambient air with the smoke, and the pump, and the filter.  Solorzano, in column 3 lines 35-43, then goes on to describe: A cooling fan 59 is mounted in the vicinity of the electrical windings of motor 56 and covered by a liquid sealed cap 60 having an intake port 61 which connects to an intake pipe 63 which in turn connects to an intake manifold 64 mounted on the inside of casing 12 in the vicinity of intake vents conveniently located through casing 12.
In fact, the pump 52 is certainly comprising a sealed airflow path. This is evidenced by Robertson (US 4,701,193) which discloses another smoke evacuator, very similar to that seen in annotated Figure 1, and expressly states that “a flange 76 supporting gaskets 90 and 92 and metal screen 94 for providing a sealed fluid communication with inlet 57 to impeller chamber 58” (see column 4 lines 12-21).
Robertson explicitly teaches that: When motor 56 and correspondingly impeller chamber 58 which is attached to motor 56 is bolted to mounting plate 48 by means of bolts 54 gaskets 90 and 92 form a tight seal with fittings 74. Screen 94 prevents solid material from entering into impeller chamber 58. 
However, most importantly in Solorzano is his specific structure of the first housing, wherein filter duct 72 be bonded to the peripheral surface of opening 38 to reduce vibration. (see column 3 lines 22-25). 
Although Solorzano discloses most of the limitations of the claim, he is silent as to the fact that the pump is being a positive displacement pump and that an interface between the first housing and the second housing comprising one or more vibration absorption mechanisms and/or one or more vibration absorption mechanisms disposed on a bottom outer surface of the first housing. 
Nonetheless, the use of one or more vibration absorption mechanisms between two housings and/or vibration absorption mechanisms disposed on a bottom outer surface of the first housing is notoriously well known in the art, as taught by Lee. Lee in the same field of endeavor performs as how, as stated in Abstract, “a plurality of supporting members extending from a base on which the compressor is mounted and protrudingly formed to pass the holes of the bracket; and a plurality of elastic members, each elastic member surrounding one end of each supporting member and inserted in the hole at a certain interval between its inner circumferential surface and the supporting member, for elastically supporting the bracket, thereby effectively reducing vibration of the compressor and improving reliability of a product provided with the compressor”. 

    PNG
    media_image3.png
    572
    734
    media_image3.png
    Greyscale

Notably, Lee, in column 1 lines 35-46, successfully teaches that: a plurality of coil springs 30 for allowing the compressor main body 20 to be elastically supported by the casing 10 to thereby reduce vibration generated during operation of the reciprocating compressor. The coil spring 30 is fixed to a plurality of fixing portions 40 which are formed at the compressor main body 20 and the inside of the casing 11 in a facing manner, respectively, and is compressed and extended according to vibration of the compressor 10. 
Furthermore, in column 3 lines 42-58, Lee specifically teaches: a bracket 153 installed at one surface of the compressor 10 and having a plurality of holes 153a; a plurality of supporting members 151 extending from a base (b) on which the compressor is mounted, and protrudingly formed to pass the holes 153a of the bracket 153; and a plurality of elastic members 152, each elastic member encompassing one end of each supporting member 151 and inserted in the hole 153a at a certain interval between its inner circumferential surface and the supporting member 151, for elastically supporting the bracket 153. Preferably, the holes 153a are respectively formed at four corners of the bracket 153, the elastic member 152 is inserted in each hole 153a, and the supporting member 151 is formed on the base (b), corresponding to a position where each hole 153a is mounted. In addition, according to designs, the mounting structure may be formed at various positions. 
More specifically, in column 5 lines 30-36, Lee notes that “a plurality of coil springs 30 for allowing the compressor main body 20 to be elastically supported by the casing 10 to thereby reduce vibration generated during operation of the reciprocating compressor”.
Clearly, with reference to annotated Figure 3, Lee explicitly teaches as how the compressor main body being mounted to an interior surface of the casing 10 with one or more vibration absorption mechanisms disposed therebetween and how the one or more vibration absorption mechanisms comprise one or more springs.
However, most importantly in Lee is his specific arrangement of the bracket assemblies BA153 that are clearly connected to a bottom surface of the first or outer casing 11 while reducing the vibrations transmitted from the compressor 10.
In fact, as shown in annotated Figure 3 above, Lee evidently demonstrates as how the plurality of vibration absorption mechanisms, which are defined by the bracket assemblies BA153, being connected to a bottom surface of the first or outer housing 11.
Hence, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of using an inner and outer casings with vibration absorption mechanisms arranged in the space between the outer case and inner case, as taught by Lee, in the Solorzano smoke evacuation assembly, in order to further improve absorption of the vibration, as motivated by Lee in column 5 lines 13-15 & column 6 lines 7-8.
Thus modified, one skilled in the art would have been reasonably appraised to further provide one or more vibration absorption mechanisms and/or the second housing would be further mounted to an interior surface of the first housing with the one or more vibration absorption mechanisms disposed therebetween and/or one or more vibration absorption mechanisms would be further disposed on a bottom outer surface of the first housing, as instantly claimed. 
Although the combination of Solorzano, as evidenced by Robertson, and Lee discloses the vast majority of Applicant's claimed invention, it is still silent as to the fact that the pump is being a positive displacement pump.
Nevertheless, the use of a positive displacement pump in a smoke evacuation system is notoriously well known in the art, as taught by Davie. Davie in the same field of endeavor discloses another smoke evacuation system, wherein the vacuum pump 132 is being a positive displacement piston pump.
Davie, in Paragraph [0063], explicitly teaches: the vacuum pump 132 has a drive shaft (not shown) and pistons (not shown) that operate to pull a vacuum and induce flow through a vacuum inlet 133, and to force air out of a vacuum outlet 134. The vacuum pump 132 may also be a rotary vane vacuum pump or any other type of vacuum pump suitable for drawing waste materials.
Hence, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of using a positive displacement pump, as taught by Davie, in the Solorzano/ Robertson/ Lee smoke evacuation assembly, as part of an obvious combination of known prior art structures, in this case the use of a positive displacement pump in smoke evacuation assemblies to achieve predictable results, in this case, to control the fluid flow through the system. See KSR; MPEP 2141 III A. 
Thus modified, one skilled in the art would have been reasonably apprised that a pump would be further comprising a sealed positive displacement airflow path, as instantly claimed.
9.	Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Solorzano in view of Lee, as evidenced by Robertson, and further in view of Davie, and further in view of Ellman et al. (hereinafter “Ellman”) (Patent No.: US 7,294,116 B1)
Regarding claims 9 and 10, Solorzano, as evidenced by Robertson, Lee and Davie substantially disclose the smoke evacuation assembly, as claimed and as detailed above.  However, the combination of Solorzano/ Robertson/ Lee/ Davie is silent as to the fact that the motor is a permanent magnet synchronous motor and/or a brushless DC motor. 
Nonetheless, the use of brushless motors in a smoke evacuation assembly is notoriously well known in the art, as taught by Ellman. 
Ellman in the same field of endeavor teachers another smoke evacuation apparatus that, as stated in Abstract, is being designed to provide safe and efficient filtration and evacuation of smoke plume generated by laser-surgical, electrosurgical, radiosurgical, and electrocautery devices. 
As best seen in annotated Figure 3, Ellman successfully exhibits a brushless DC blower motor 26 which is arranged inside the housing 12 (see column 3 lines 17-24).

    PNG
    media_image4.png
    593
    584
    media_image4.png
    Greyscale

Consequently, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of using a brushless motor, as taught by Ellman, in the Solorzano/ Robertson/ Lee/ Davie smoke evacuation assembly, as part of an obvious combination of known prior art structures, in this case the use of brushless motors in smoke evacuation assemblies to achieve predictable results, in this case, to control the fluid flow through the system. See KSR; MPEP 2141 III A. 
Furthermore, it is a well-established fact that a typical brushless motor has permanent magnets that rotate around a fixed armature, eliminating problems associated with connecting current to the moving armature. An electronic controller replaces the brush/commutator assembly of the brushed DC motor, which continually switches the phase to the windings to keep the motor turning. The controller performs similar timed power distribution by using a solid-state circuit rather than the brush/commutator system. 1
10.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Solorzano in view of Lee, as evidenced by Robertson, and further in view of Davie, and further in view of Hablanian (Patent No.: US 5,947,694).
Regarding claim 12, Solorzano, as evidenced by Robertson, Lee and Davie substantially disclose the smoke evacuation assembly, as claimed and as detailed above.  However, the combination of  Solorzano, as evidenced by Robertson, Lee and Davie does not explicitly disclose that the pump is being a scroll pump. 
Nonetheless, the use of a scroll pump in a pumping system is notoriously well known in the art, as taught by Hablanian. Hablanian successfully demonstrates another vacuum pumping apparatus that includes a non-scroll type auxiliary pump and a scroll pump disposed in a single housing. The auxiliary pump and the scroll pump are connected in series and are driven by a common motor (see Abstract). 


    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

Hablanian particularly teaches that the scroll pump comprises first and second nested scroll blades and an orbiting mechanism for producing orbiting movement of the first scroll blade relative to said second scroll blade. 
More particularly, in column 2 lines 50-55, Hablanian notes that the auxiliary pump has relatively high pumping speed, and the scroll pump has a relatively high compression ratio. The auxiliary pump may comprise a regenerative blower, a roots-type blower or a screw-type blower. 
The auxiliary pump and the scroll pump may be separate units within the housing or may be integrated together. Likewise, in column 5 lines 45-50, Hablanian further specifies: The vacuum pumping apparatus 50, wherein auxiliary pump 60 has a relatively high pumping speed and scroll pump 62 has a relatively high compression ratio, produces desirable performance characteristics in a vacuum pump. Typically, high pumping speed is desired at the inlet of a vacuum pump and high compression ratio is desired at the outlet. 
The vacuum pumping apparatus 50, wherein auxiliary pump 60 and scroll pump 62 are mounted in the same housing 52 and are driven by the same motor 68, constitutes a hybrid vacuum pump having desired performance characteristics. 
Hablanian then goes to describe how: the regenerative blower 130 has a relatively high pumping speed, and scroll pump 110 has a relatively high compression ratio. As a result, the vacuum pumping apparatus of FIG. 3 exhibits high pumping speed and high compression ratio. The disk 120 functions as an impeller, or rotor, and housing 100 functions as a stator of regenerative blower 130 (see column 6 lines 30-42).
Consequently, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of using a pumping apparatus, as taught by Hablanian, to the Solorzano/ Robertson/ Lee/ Davie smoke evacuation assembly, in order to achieve improved operating results, as motivated by Hablanian in column 2 lines 22-23.
Thus modified, one skilled in the art would have been reasonably appraised that the pump would be further comprising a scroll pump, as instantly claimed.
11.	Claims 2, 13-14 and 27 are rejected 35 U.S.C. 103 as being unpatentable over Solorzano in view of Lee, as evidenced by Robertson, and further in view of Davie, and further in view of Herbst et al. (hereinafter “Herbst”) (Patent No.: US 5,242,474).
Regarding claims 13 and 14, Solorzano, as evidenced by Robertson, Lee and Davie substantially disclose the smoke evacuation assembly, as claimed and as detailed above.  Additionally, in column 2 lines 63-68, Solorzano especially teachers that: A suction tube 42 connects to filter 40 and has a convenient length for extending to the surgical site.
With reference to annotated Figure 1, Solorzano exhibits as how “an exhaust horn and optional exhaust muffler 66 mounted on bottom panel 32 to reduce exhaust noise” (see column 3 lines 12-18). Then, in column 3 lines 27-42, Solorzano further specifies: Exhaust horn 62 from impeller chamber 58 extends tangentially from generally cylindrical impeller chamber 58 so that the airflow exits impeller chamber 58 without impinging upon the electrical windings of motor 56. As an alternative feature an exhaust pipe may be connected to exhaust horn 62 and exit through an appropriate opening in casing 12 to connect with the normal exhaust in the operating room.
However, the combination of  Solorzano/ Robertson/ Lee/ Davie does not explicitly disclose that the airflow path comprises one or more at least partially flexible tubes.
Nevertheless, the use of flexible tubes in a smoke evacuation assembly is notoriously well-known in the art, as taught by Herbst. Herbst in the same field of endeavor teaches another smoke evacuation system, wherein, as stated in Abstract, a vacuum pump draws smoke from the site through a system of conduits, including an in line filter.
Notably, in column 3 lines 40-50, Herbs performs as how the filter 40 has an inlet 42 adapted for connection to a second suction duct 44. Especially, Herbst details: A fluid pathway exists from the surgical site, through the second suction duct 44, filter 40, filter receiver 32, and first suction duct 28 to the negative pressure at pump inlet 24. Laser smoke produced during laser surgery may be suctioned into the second suction duct 44 and through filter 40. In this disclosure, Herbst teaches: Pump 22 pulls the ambient air, with the smoke, through a nozzle 48, which has been placed in the area from which smoke is to be removed, duct 44 to which the nozzle is connected, filter 40, filter receiver 32, duct 28, and pump inlet 24 and then discharges the filtered air to atmosphere through the pump outlet 26 (see column 3 lines 65-68 & column 4 lines 1-2). Clearly, Herbst, disclosing this pump outlet 26, specifically teaches an exhaust mechanism.
Especially, Herbst further notes that the first and second suction ducts 28 and 44 may be constructed from a flexible material such as plastic, fabric or elastomeric material (see column 3 lines 51-58). As such, the Examiner must assert that the airflow path surely comprises one or more at least partially flexible tubes, wherein at least one or more of the at least partially flexible tubes is being directly or indirectly disposed between the filter 40 and the pump and/or at least one of the at least partially flexible tubes is being directly or indirectly disposed between the pump and the exhaust mechanism, as instantly claimed.
Hence, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of using a flexible tube, as taught by Herbst, in the Solorzano/ Robertson/ Lee/ Davie smoke evacuation assembly, as part of an obvious combination of known prior art structures, in this case the use of flexible conduits in smoke evacuation assemblies to achieve predictable results, in this case, to control the fluid flow through the system. See KSR; MPEP 2141 III A. 
Thus modified, one skilled in the art would have been reasonably apprised that at least one or more of the one or more at least partially flexible tubes would be further disposed between the filter and the pump  and/or at least one of the at least partially flexible tubes would be further disposed between the pump and the exhaust mechanism, as instantly claimed.  
Regarding claim 27, Solorzano, as evidenced by Robertson, Lee and Davie substantially disclose the smoke evacuation assembly, as claimed and as detailed above.  
Additionally, in column 3 lines 12-18, Solorzano states: Impeller blades (not shown) are mounted on the shaft (not shown) of motor 56 and rotate within impeller chamber 58 to create a negative pressure in chamber 58. Moreover, Solorzano expressly states that “Many of these prior art systems have electronic circuits to indicate the clogged condition of the filter used with the system and these systems generally rely on determining a pressure differential across the filter or a flow rate through the filter.” (column 1 lines 37-
However, the combination of  Solorzano/ Robertson/ Lee/ Davie does not explicitly disclose specifics regarding an operating pressure. 
Herbst in the same field of endeavor teaches another smoke evacuation system, wherein, as stated in Abstract, the sensor determines changes in the pressure drop across the filter, and is connected to a control mechanism which adjusts the speed of the vacuum pump to maintain an approximately constant flow across the filter. 
Especially, in column 2 lines 5-30, Herbst teaches: a pressure sensor associated with the vacuum pump senses changes in negative pressure as the filter becomes clogged, and produces an output signal which corresponds to the negative pressure produced by the pump. The pressure sensor output signal is amplified and applied to an electrical circuit associated with the motor. The output from this circuit increases or decreases the pump speed to maintain a constant level of suction. Certain embodiments of the invention are operable in either of two modes. In an internal mode, the vacuum pump speed may be selected from a plurality of preselected speeds. Switches corresponding to preselected pump speeds may be located on the front panel for convenience. In an external mode, vacuum pump speed may be automatically determined in response to an output signal from a sensor element linked to the system. 
Herbst further explains: If a different level of evacuation is desired, the speed of the motor, and hence the speed of the vacuum pump, may be changed to any of the preselected speed settings (column 4 lines 27-30). 
Herbst more clearly describes the methodology of the control system later in disclosure, and even specifically discloses that: If the pump speed is varied, air-flow also varies, and the output from the resistor/capacitor filter will change. To maintain a uniform output, whether the pump is set to LOW, MED or HIGH speeds, the gain and offset of the inverting amplifier receiving the output must change with the speed of the pump (see column 8 lines 9-15). 
Likewise, in column 8 lines 57-65, Herbst notes: The circuit functions by regulating the negative pressure of the vacuum pump 22 at the pump inlet 24 side. Air-flow through the vacuum pump 22 will remain constant provided the resistance to flow remains the same.
Hence, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of using a pressure sensor and/or a pressure differential, as taught by Herbst, in the Solorzano/ Robertson/ Lee/ Davie smoke evacuation assembly, as part of an obvious combination of known prior art structures, in this case the use of a pressure sensor in smoke evacuation assemblies to achieve predictable results, in this case, to control the fluid flow through the system. See KSR; MPEP 2141 III A. 
Moreover, the examiner notes that a reasonable interpretation of the recitation following “…configured to operate at a first operating pressure and at a second operating pressure…”, “configured to move a gas through the sealed positive displacement airflow path at a first flow rate” and “configured to move a gas through the sealed positive displacement airflow path at a second flow rate” is that the recitations describe an intended use and/or functional limitation for the positively recited apparatus elements of the claim. The combination of Solorzano/ Robertson/ Lee/ Davie/ Herbst discloses all structural limitations of the claims and therefore capable of carrying out, any and all uses of such a structure. Whether or not the structure is used in such a manner is dependent on a future act of use and not any structural differences (MPEP 2114).
Thus, according to the combination, one skilled in the art would have been reasonably apprised that the pump would be further configured to operate at a first operating pressure and at a second operating pressure, wherein the pump being configured to move a gas through the sealed positive displacement airflow path at a first flow rate when the pump is operating at the first operating pressure and/or the pump would be further configured to move a gas through the sealed positive displacement airflow path at a second flow rate when the pump is operating at the second operating pressure, and wherein the first flow rate and the second flow rate about the same, as instantly claimed.
Regarding claim 2, Solorzano, as evidenced by Robertson, Lee, Davie and Herbst substantially disclose the smoke evacuation assembly, as claimed and as detailed above. However, the combination of Solorzano/ Robertson/Lee/ Davie/ Herbst does not explicitly disclose specifics regarding a pressure difference.
Nonetheless, regarding the claimed limitation “a difference in pressure between the first operating pressure and the second operating pressure is equal to or greater than 1.5 psig”, as stated in claim 2, it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05 II. Accordingly, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have modified Solorzano/ Robertson/Lee/ Davie/ Herbst such that the pressure difference is equal to or greater than 1.5 psig because such a modification would have been considered a mere design optimization which fails to patentably distinguish over the prior art. 
12.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Solorzano in view of Lee, as evidenced by Robertson, and further in view of Davie, and further in view of Herbst, as evidenced by Hablanian.  
Regarding claim 3, Solorzano, as evidenced by Robertson, Lee, Davie and Herbst substantially disclose the smoke evacuation assembly, as claimed and as detailed above.
Additionally, in column 3 lines 12-18, Solorzano especially teaches that: Vacuum pump 52 includes an alternating current and voltage vacuum motor 56, an impeller chamber 58, an exhaust horn and optional exhaust muffler 66 mounted on bottom panel 32 to reduce exhaust noise. Impeller blades (not shown) are mounted on the shaft (not shown) of motor 56 and rotate within impeller chamber 58 to create a negative pressure in chamber 58. Further, in column 3 lines 25-33, Solorzano also specifies: The inlet 57 to impeller chamber 58 is a generally circular opening aligned coaxially with a circular opening 68 in mounting plate 48. Exhaust horn 62 from impeller chamber 58 extends tangentially from generally cylindrical impeller chamber 58 so that the airflow exits impeller chamber 58 without impinging upon the electrical windings of motor 56. 
However, the combination of Solorzano/Lee/Davie/ Herbst is still silent as to the fact the pump is being a regenerative blower. Nonetheless, the use of a regenerative blower in a pumping system is notoriously well known in the art, as evidenced by Hablanian. 
Hablanian successfully demonstrates another vacuum pumping apparatus that includes a non-scroll type auxiliary pump and a scroll pump disposed in a single housing. The auxiliary pump and the scroll pump are connected in series and are driven by a common motor (see Abstract). The vacuum pumping apparatus 50, wherein auxiliary pump 60 and scroll pump 62 are mounted in the same housing 52 and are driven by the same motor 68, constitutes a hybrid vacuum pump having desired performance characteristics. 
Hablanian then goes to describe how the regenerative blower 130 has a relatively high pumping speed, and scroll pump 110 has a relatively high compression ratio. As a result, the vacuum pumping apparatus of FIG. 3 exhibits high pumping speed and high compression ratio. The disk 120 functions as an impeller, or rotor, and housing 100 functions as a stator of regenerative blower 130 (see column 6 lines 30-42).
Consequently, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of using a pumping apparatus, as taught by Hablanian, in the Solorzano/Lee/Davie/ Herbst smoke evacuation assembly, in order to achieve improved operating results, as motivated by Hablanian in column 2 lines 22-23.
Thus modified, one skilled in the art would have been reasonably appraised that the pump would be further comprising a hybrid regenerative blower with impeller features that create compression of a gas passing through the airflow path, as instantly claimed.

13.	Claims 30 and 33-36 are rejected 35 U.S.C. 103 as being unpatentable over Solorzano in view of Herbst.
Regarding claims 30 and 33,  Solorzano discloses a smoke evacuation assembly comprising: a filter (filter 40, including a filter collar 70 and filter duct 72, see column 2 lines 62-68 and column 3 lines 19-25); 
a pump (vacuum pump 52, as discussed in column 3 lines 7-18); 
a motor (vacuum motor 56, as presented in column 3 lines 10-18) engaging the pump (the vacuum  pump 52 is inherently engaging the vacuum motor 56, as seen in annotated Figure 1); 
an exhaust mechanism (defined by an exhaust horn 62 and optional exhaust muffler 66 mounted on bottom panel 32 to reduce exhaust noise, as discussed in column 3 lines 14-18); 
a first housing (casing 12, as discussed in column 2 lines 50-62 and seen in annotated Figure 1) at least partially surrounding the filter (casing 12, as discussed in column 2 lines 50-62)  and encapsulating the pump and the motor (the casing 12 is undoubtedly encapsulating the vacuum pump 52 and motor 56, as best seen in annotated Figure 1) such that the pump and motor are surrounded on all sides by walls of the first housing.
Particularly, Solorzano discloses the evacuator system 10 that is being housed in a casing 12 having a top surface 14 on which a handle 16 and a control panel 18 are mounted. 
Solorzano, in column 2 lines 47-62, teaches: Control panel 18 has a warning light 20 to indicate a clogged filter condition and a control knob 22 for controlling the amount of suction provided by the apparatus. Casing 12 also includes a front surface 24, back surface 26 and sides 28 and 30. In the preferred embodiment, top 14, front 24, back 26 and sides 28 and 30 are all integrally formed of a high strength light-weight plastic material. A separate bottom panel 32 is removably affixed to casing 12 to provide an enclosure within casing 12. Wheels 34 are supported on bottom panel 32 for portability, and counterweights 36 are used to balance the unit. 

    PNG
    media_image1.png
    262
    628
    media_image1.png
    Greyscale

Further, as shown in annotated Figure 2, Solorzano evidently illustrates as how the vacuum pump 52 and motor 56 being housed inside the shell or cover or pump-motor housing. The Examiner therefore must assert that the pump-motor housing being configured as a second housing H2 which is encapsulating the motor 56 and the pump 52 therein such that the motor and pump are surrounded on all sides by walls of the pump-motor housing, as otherwise the system would not normally operate, and that Applicant has recited no structure which makes this interpretation unreasonable. 
Clearly, Solorzano, disclosing this cover or shell or pump-motor housing, specifically teaches the second housing H2, which, as depicted in annotated Figure 1, is being encapsulated within the first housing H1 such that the second housing H2 is surrounded on all sides by the walls of the first housing H1, as instantly claimed. 
Then, as best seen immediately below, Solorzano evidently illustrates as how the shell/ cover/pump-motor housing, which is designated as the second housing H2, is indeed encapsulating the pump 52 therein such that the pump 52 is surrounded on all sides by walls of the second housing H2.

    PNG
    media_image2.png
    526
    829
    media_image2.png
    Greyscale

Solorzano then goes on to describe how “the motor drives the vacuum pump which evacuates smoke from a laser surgery site, draws such smoke through the filter and exhausts clean air from the casing.” Specifically, Solorzano’s system utilizes thermodynamic properties and relationships existing between the vacuum pump and the ambient air with the smoke. Essentially, Solorzano’s system is designed such that the pump 52 is drawing a gas or airflow, with the smoke, from the first zone, which is extending between the filter 40 and the pump 52, to the second zone that is extending from the vacuum pump 52 to the exhaust horn 62.

    PNG
    media_image6.png
    496
    787
    media_image6.png
    Greyscale

During the use, the first zone is surely establishing a fluid communication path or first fluid airflow pathway FP between the inlet filter 40 and the pump 52 while the second zone establishing a second fluid airflow pathway SP between the vacuum pump 52 and the exhaust horn 62. As such, as best seen immediately above, Solorzano explicitly teaches a first airflow pathway extending between the filter and the pump.
Although Solorzano discloses most of the limitations of the claim, he does not explicitly disclose that the first pathway and/or second pathway comprising a flexible curved portion. Nonetheless, the use of flexible curved components in a smoke evacuation assembly is notoriously well-known in the art, as taught by Herbst. Herbst in the same field of endeavor teaches another smoke evacuation system 19 comprising: a filter 40 (see column 3 lines 40-50);  a vacuum pump 22, as discussed in column 3 lines 26-34; and an electric motor 20, which, as stated in column 3 lines 26-34, mechanically operates pump 22 causing air to be transported from a pump inlet 24 to a pump outlet 26. Specifically, in column 3 lines 44-50, Herbst demonstrates as how a fluid pathway exists from the surgical site, through the second suction duct 44, filter 40, filter receiver 32, and first suction duct 28 to the negative pressure at pump inlet 24. Laser smoke produced during laser surgery may be suctioned into the second suction duct 44 and through filter 40 where particulate matter and potentially harmful components are removed.

    PNG
    media_image7.png
    345
    566
    media_image7.png
    Greyscale

Likewise, in column 3 lines 40-50, Herbs discloses that the filter 40 has an inlet 42 adapted for connection to a second suction duct 44. 
Especially, Herbst details: A fluid pathway exists from the surgical site, through the second suction duct 44, filter 40, filter receiver 32, and first suction duct 28 to the negative pressure at pump inlet 24. Laser smoke produced during laser surgery may be suctioned into the second suction duct 44 and through filter 40. In this disclosure, Herbst teaches: Pump 22 pulls the ambient air, with the smoke, through a nozzle 48, which has been placed in the area from which smoke is to be removed, duct 44 to which the nozzle is connected, filter 40, filter receiver 32, duct 28, and pump inlet 24 and then discharges the filtered air to atmosphere through the pump outlet 26 (see column 3 lines 65-68 & column 4 lines 1-2). 
Furthermore, Herbst expressly states that “the first and second suction ducts 28 and 44 may be constructed from a flexible material such as plastic, fabric or elastomeric material “(see column 3 lines 51-58). 
As such, the Examiner must assert that the airflow path surely comprises one or more at least partially flexible tubes, wherein at least one or more of the at least partially flexible tubes is being directly or indirectly disposed between the filter 40 and the pump and/or at least one of the at least partially flexible tubes is being directly or indirectly disposed between the pump and the exhaust mechanism.
Hence, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of using flexible tubes, as taught by Herbst, in the Solorzano smoke evacuation assembly, as part 
of an obvious combination of known prior art structures, in this case the use of flexible tubes in smoke evacuation assemblies to achieve predictable results, in this case, to control the fluid flow through the system. See KSR; MPEP 2141 III A. 
Thus modified, one skilled in the art would have been reasonably apprised that the  first airflow pathway and/or second airflow pathway would be further comprising a flexible curved portion and/or the flexible curved portion would be further having a curved configuration in a natural state and/or the flexible curved portion would be further being configured to flex in response to an outside force to increase or decrease a distance between opposing ends of the flexible curved portion and/or the flexible curved portions of the first and second airflow pathways would be further formed of an elastomeric material, as instantly claimed.
Regarding claim 34, Solorzano and Herbst substantially disclose the smoke evacuation assembly, as claimed and as detailed above but fail to teach specifics regarding the shape of flexible curved portions. 

    PNG
    media_image7.png
    345
    566
    media_image7.png
    Greyscale
 

    PNG
    media_image8.png
    557
    501
    media_image8.png
    Greyscale

Nonetheless, as best seen immediately above, Herbst evidently illustrates as how at least one of the flexible curved portions has a generally U-shape or S-shape.
Hence, it would have been obvious to a person having ordinary skill in the art at the time of the invention was made to have utilized the shape of the flexible curved portion, as taught by Herbst in the Solorzano/ Herbst smoke evacuation assembly, since it has been held to be a matter of obvious design choice and within the general skill of a worker in the art to select a known shape on the basis of its suitability for the intended use of the invention. In re Leshin, 125 USPQ 416.
Regarding claims 35 and 36, Solorzano and Herbst substantially disclose the smoke evacuation assembly, as claimed and as detailed above. Additionally, in column 3 lines 50-58, Herbst explicitly teaches: The first and second suction ducts 28 and 44 may be constructed from a flexible material such as plastic, fabric or elastomeric material. In a preferred arrangement, first and second suction ducts 28 and 44 are constructed from flexible convoluted tubing. The distal end 44A of the second suction duct 44 may be structured to accommodate installation of a sterilizable nozzle 48 to ensure sterility at the surgical site.
With regards to the limitations “at least one of the flexible curved portions is formed of a material that is different than the rest of the associated airflow pathway” (claim 35) and “at least one of the flexible curved portions is formed of a material that is the same as the rest of the associated airflow pathway” (claim 36), it would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize such a compound since it has been held to be within the general skill of a worker in the art to select a known material (or material compound) on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. 
14.	Claims 31-32 and 37 are rejected 35 U.S.C. 103 as being unpatentable over Solorzano in view of Herbst, and further in view of Lee.
Regarding claims 31 and 32, Solorzano and Herbs substantially disclose the smoke evacuation assembly, as claimed and as detailed above. Additionally, as shown in annotated Figure 1, Solorzano evidently demonstrates as how the second housing H2 being mounted to an interior surface IS12 of the first housing H1.

    PNG
    media_image9.png
    510
    905
    media_image9.png
    Greyscale

However, the combination of Solorzano and Herbst does not explicitly disclose one or more vibration absorption mechanisms.
Nonetheless, the use of one or more vibration absorption mechanisms between two housings is notoriously well known in the art , as taught by Lee. Lee in the same field of endeavor successfully performs as how, as stated in Abstract, “a plurality of supporting members extending from a base on which the compressor is mounted and protrudingly formed to pass the holes of the bracket; and a plurality of elastic members, each elastic member surrounding one end of each supporting member and inserted in the hole at a certain interval between its inner circumferential surface and the supporting member, for elastically supporting the bracket, thereby effectively reducing vibration of the compressor and improving reliability of a product provided with the compressor”. 

    PNG
    media_image10.png
    555
    708
    media_image10.png
    Greyscale

Notably, Lee, in column 1 lines 35-46, successfully teaches that: a plurality of coil springs 30 for allowing the compressor main body 20 to be elastically supported by the casing 10 to thereby reduce vibration generated during operation of the reciprocating compressor. The coil spring 30 is fixed to a plurality of fixing portions 40 which are formed at the compressor main body 20 and the inside of the casing 11 in a facing manner, respectively, and is compressed and extended according to vibration of the compressor 10. 
Further, in column 3 lines 42-58, Lee especially teaches that: a bracket 153 installed at one surface of the compressor 10 and having a plurality of holes 153a; a plurality of supporting members 151 extending from a base (b) on which the compressor is mounted, and protrudingly formed to pass the holes 153a of the bracket 153; and a plurality of elastic members 152, each elastic member encompassing one end of each supporting member 151 and inserted in the hole 153a at a certain interval between its inner circumferential surface and the supporting member 151, for elastically supporting the bracket 153. Preferably, the holes 153a are respectively formed at four corners of the bracket 153, the elastic member 152 is inserted in each hole 153a, and the supporting member 151 is formed on the base (b), corresponding to a position where each hole 153a is mounted. In addition, according to designs, the mounting structure may be formed at various positions. 
Furthermore, in column 5 lines 30-36, Lee also specifies “a plurality of coil springs 30 for allowing the compressor main body 20 to be elastically supported by the casing 10 to thereby reduce vibration generated during operation of the reciprocating compressor”.
Clearly, with reference to annotated Figure 3, Lee explicitly exhibits as how the compressor main body being mounted to an interior surface of the casing 10 with one or more vibration absorption mechanisms disposed therebetween and how the one or more vibration absorption mechanisms comprise one or more springs.
Consequently, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of using a vibration absorption mechanisms, as taught by Lee, to the Solorzano/Herbst smoke evacuation assembly, in order to further improve absorption of the vibration, as motivated by Lee in column 5 lines 13-15 & column 6 lines 7-8.
Thus modified, one skilled in the art would have been reasonably apprised that the second housing would be further mounted to an interior surface of the first housing with one or more vibration absorption mechanisms disposed therebetween and/or the one or more vibration absorption mechanisms would be further comprising one or more springs, one or more ring isolators, one or more elastomeric sheets, or a combination thereof, as instantly claimed.
Regarding claim 37, Solorzano and Herbs substantially disclose the smoke evacuation assembly, as claimed and as detailed above. However, the combination of Solorzano and Herbst does not explicitly disclose a plurality of vibration absorption mechanisms connected to a bottom surface of the first housing. Nonetheless, the use of one or more vibration absorption mechanisms that are connected to the bottom surface of the outer housing is notoriously well known in the art, as taught by Lee. 
Lee in the same field of endeavor successfully performs as how, as stated in Abstract, “a plurality of supporting members extending from a base on which the compressor is mounted and protrudingly formed to pass the holes of the bracket; and a plurality of elastic members, each elastic member surrounding one end of each supporting member and inserted in the hole at a certain interval between its inner circumferential surface and the supporting member, for elastically supporting the bracket, thereby effectively reducing vibration of the compressor and improving reliability of a product provided with the compressor”. 
Specifically, in column 3 lines 42-58, Lee details: a bracket 153 installed at one surface of the compressor 10 and having a plurality of holes 153a; a plurality of supporting members 151 extending from a base (b) on which the compressor is mounted, and protrudingly formed to pass the holes 153a of the bracket 153; and a plurality of elastic members 152, each elastic member encompassing one end of each supporting member 151 and inserted in the hole 153a at a certain interval between its inner circumferential surface and the supporting member 151, for elastically supporting the bracket 153. Preferably, the holes 153a are respectively formed at four corners of the bracket 153, the elastic member 152 is inserted in each hole 153a, and the supporting member 151 is formed on the base (b), corresponding to a position where each hole 153a is mounted. In addition, according to designs, the mounting structure may be formed at various positions. 

    PNG
    media_image11.png
    572
    734
    media_image11.png
    Greyscale

However, most importantly in Lee is his specific arrangement of the bracket assemblies BA153 that are clearly connected to a bottom surface of the first or outer casing 11 while reducing the vibrations transmitted from the compressor 10. In fact, as best seen immediately above, Lee evidently demonstrates as how the plurality of vibration absorption mechanisms, which are defined by the bracket assemblies BA153, being connected to a bottom surface of the first or outer housing 11.

    PNG
    media_image12.png
    430
    555
    media_image12.png
    Greyscale

In this disclosure, in column 3 lines 58-67, Lee more clearly discloses: Each supporting member 151 includes: a first end 151a fixed to the base (b); a body 151b extending from the first end 151a perpendicularly to the base (b) and passing the hole 153a; and a second end 151c extending from the body 151b with enlarged diameter and area, for supporting the elastic member 152. The second end 151c of the supporting member 151 is formed as a spherical shape and is surrounded by the elastic member 152. 
In addition, in column 4 lines 1-18, Lee specifies: Each elastic member 152 includes: a first portion 152a whose inner surface surface-contacts with the second end 151c of the supporting member 151; a second portion 152b extending from the first portion 152a and passing the hole 153a, leaving a certain gap between its inner circumferential surface and the supporting member 151; and a third portion 152c protruding from an outer circumferential surface of opened one end of the second portion 152b, for supporting an edge of the hole 153a of the bracket 153. Namely, the elastic member 152 is formed as a cup shape having a certain interior space and is installed to cover the second end 151c of the supporting member 151. And the bracket 153 formed at one surface of the compressor is supported by the third portion 152c protrudingly formed at the outer circumferential surface of one end of the second portion of the elastic member 152 inserted through the hole 153a. Accordingly, a load of the compressor is effectively dispersed by the elastic member and the supporting member. 
With reference to annotated Figure 4, Lee explicitly exhibits as how the plurality of vibration absorption mechanisms, which are defined by brackets assemblies BA153, comprising a foot having a first diameter D1 at a first end and a second diameter D2 at a second end. Clearly, disclosing this foot structure, Lee specifically teaches that  the first diameter  D1 is necessarily configured to absorb a first range of vibrational frequencies while the second diameter D2 being configured to absorb a second range of vibrational frequencies. 
Consequently, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of using a plurality of vibration absorption mechanisms being connected to a bottom surface of the external housing, as taught by Lee, to the Solorzano/Herbst smoke evacuation assembly, in order to further improve absorption of the vibration, as motivated by Lee in column 5 lines 13-15 & column 6 lines 7-8.
Thus modified, one skilled in the art would have been reasonably apprised that the at least one vibration absorption mechanisms of the plurality of vibration absorption mechanisms would be further comprising a foot having a first diameter at a first end and a second diameter at a second end and/or the first diameter would be further being configured to absorb a first range of vibrational frequencies and the second diameter would be further configured to absorb a second range of vibrational frequencies, as instantly claimed.

Response to Arguments
15. 	Applicant's arguments with respect to the claims have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection. Further, the Examiner notes that the newly applied reference addresses the applicant's arguments as set forth in the above rejections. 
Conclusion
16.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILYA PEKARSKAYA whose telephone number is (571)272-1158.  The examiner can normally be reached on Monday to Friday, 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571)272-7118 and/or Essama Omgba can be reached on (571)272-4532. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/L.P/Examiner, Art Unit 3746                                                                                                                                                                                                        /DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Brushless DC electric motor - From Wikipedia, the free encyclopedia- https://en.wikipedia.org/wiki/Brushless_DC_electric_motor- Accessed 07/03/2020.